Citation Nr: 1738291	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-31 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

There is no evidence of penile deformity associated with the Veteran's service-connected erectile dysfunction.

CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b Diagnostic Code (DC) 7522 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in a letter dated in October 22, 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Law and Analysis

The Veteran is seeking a compensable disability rating for his service-connected erectile dysfunction.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's erectile dysfunction is currently rated as noncompensably disabling under DC 7522.  Under this diagnostic code, 20 percent is the sole and maximum schedular rating allowed and requires penile deformity with loss of erectile power.  38 C.F.R. § 4.115b (2016).  He appears to argue that he has severe loss of erectile power and that an increase should be granted based on this problem.  See clinical records from D. Rayan, M.D. and Tricounty Urology Associates dated from October 2011 to March 2012.  The record does not indicate that the Veteran has asserted that he has a penile deformity.  

A footnote to DC 7522 provides for review for entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 for loss of use of a creative organ.  In October 2010, the AOJ granted service connection for erectile dysfunction as a residual of his service-connected prostate cancer and also granted SMC.  

Review of the claims file clearly shows that Veteran has an erectile dysfunction.  However, this alone, without related deformity of the penis is insufficient for the granting of a compensable evaluation under DC 7522.  

The pertinent record is minimal and notably negative for any evidence documenting complaints, findings, or diagnosis pertaining to penile deformity.  During VA examination in October 2012, the Veteran reported that he has been impotent since his radical prostatectomy in June 2009.  He declined a physical examination, but reported normal anatomy with no deformity or abnormality of the penis, testes, or epididymis.  

During VA examination in January 2014, the examiner noted the Veteran's history of robotic radical prostatectomy performed in 2009, with no further treatment.  The Veteran was in remission with follow-up visits with his private urologist once a month.  He continued to complain of impotence, stating that he has tried several PDE5 inhibitors, an external vacuum pump, and injections all without success.  He reports that a penile implant has been discussed, but he declined.  The Veteran did not indicate any deformity and no other pertinent physical findings, complications, conditions, signs or symptoms were noted.  

A previous July 2010 VA examination, although outside the period on appeal, is relevant in that it is consistent with these VA examinations and gives additional weight to its findings.  See VA examination report dated July 12, 2010 (indicating examination of the genitals was normal with no lesions, masses, or testicular atrophy).  

Because the medical evidence does not reflect that the Veteran suffers from both penile deformity and loss of erectile power, the Board finds that he is properly evaluated at the noncompensable level for erectile dysfunction.  See 38 C.F.R. § 4.31.  Furthermore, as noted above, he has already been awarded SMC due to loss of use of a creative organ.  See October 2012 Rating Decision.  So the fact that he has erectile dysfunction has already been taken into account.  In any case, a compensable disability rating is not warranted under DC 7522.  

The Board can find no other diagnostic code that would be more appropriate in rating the Veteran's disability.  There is no evidence that he has undergone removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under DCs 7520 or 7521, respectively.  Therefore, DC 7522 is most appropriate to rate this disability.

As the preponderance of the evidence is against the claim,  the benefit of the doubt doctrine is not applicable.  38  U.S.C.A. § 5107(b).

ORDER

Entitlement to a compensable disability rating for erectile dysfunction is denied.  



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


